* Corpus Juris-Cyc. References: Commerce, 12 C.J., p. 74, n. 79.
On May 24, 1926, the supreme court of the United States reversed this court in the above styled case, and *Page 703 
remanded the cause to this court for further proceedings, and a motion is now made for the court to set aside its former order of affirmance of the chancery court and reverse the case and render final judgment here, making the injunction perpetual against the connection between the two railroads sought to be enjoined by said bill.
When the cause first came before this court, we held that the federal government had not taken exclusive jurisdiction of connections between railroad lines engaged in interstate commerce, and that the connections sought by the Jackson 
Eastern Railway Company did not materially affect interstate commerce, and that the state authorities had jurisdiction to order a connection between the lines of railroad. See A.  V.Railway Co. v. Jackson  Eastern Railway Co., 131 Miss. 857, 95 So. 733; also A.  V. Railway Co. v. Jackson  EasternRailway Co., 136 Miss. 726, 101 So. 553.
In the opinion rendered on the 24th day of May, 1926 (271 U.S. 244, 46 S.Ct. 535, 70 L.Ed. 928), the supreme court of the United States held that Congress had taken complete control of the subject-matter, and that no action could be taken until the approval of the Interstate Commerce Commission had been obtained. Inasmuch as such consent had not been obtained, it follows that the connection could not lawfully be coerced by the state court, and our former ruling is set aside and annulled, and judgment will be entered in accordance with a motion making the injunction perpetual until such connection is ordered by the Interstate Commerce Commission. The costs are to be taxed against the Jackson  Eastern Railway Company in accordance with the fee bills attached to the motion.
Motion sustained. *Page 704